FILED
                            NOT FOR PUBLICATION                             MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FELIPA DE LOS ANGELES-MORENO,                    No. 09-73234

              Petitioner,                        Agency No. A099-474-682

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 15, 2011 **


Before: CANBY, FERNANDEZ, and M.SMITH, Circuit Judges.

       Felipa De Los Angeles-Moreno, a native and citizen of El Salvador,

petitions for review of the decision of the Board of Immigration Appeals,

upholding the immigration judge’s denial of her applications for asylum and

withholding of removal.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      De Los Angeles-Moreno contends that she suffered persecution because she

was harassed by gangs in El Salvador, and she is entitled to asylum and

withholding relief. Petitioner’s refusal to comply with the gang’s extortion

demands does not constitute a political opinion. See Santos-Lemus v. Mukasey,

542 738, 742 (9th Cir. 2008) (holding that general aversion to gangs does not

constitute a political opinion for asylum purposes). Petitioner does not allege she

was part of a social group, and otherwise fails to establish that she was eligible for

asylum or withholding relief.

      We need not reach De Los Angeles-Moreno’s contention that the

immigration judge erred in finding that she was not credible, where the BIA did

not reach the issue due to petitioner’s failure to establish her eligibility for asylum.

      PETITION FOR REVIEW DENIED.




                                            2                                     09-73234